Citation Nr: 9908044	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  90-48 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1990 rating 
decisions of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for a back disorder.  In May 1991, the 
Board remanded this appeal to the RO to obtain Department of 
Veterans Affairs (hereinafter "VA") treatment records.  A 
March 1992 rating decision, in pertinent part, denied the 
veteran's claim for entitlement to a total rating for 
compensation purposes based on individual unemployability.  
In December 1992, the Board again remanded this appeal to the 
RO to obtain private treatment records and to afford the 
veteran a VA social and industrial survey.  In August 1995, 
the Board remanded this appeal to the RO, for a third time, 
to obtain private and VA treatment records and to afford the 
veteran VA examinations.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for residuals 
of a shell fragment wound to the right abdominal wall with 
retained foreign body and injury to Muscle Group XIX, for 
residuals of a shell fragment wound of exit, two inches below 
the middle of the crest of the right iliac base, with injury 
to Muscle Group XIV, for post-traumatic stress disorder and 
for osteomyelitis, quiescent.  

3.  The veteran's degenerative disc disease of the lumbar 
spine with a wedge shaped vertebral body at L5, has been 
reasonably shown to have had origins during active service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with a wedge 
shaped vertebral body at L5, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine with a wedge shaped vertebral 
body at L5, is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

I.  Service Connection for Degenerative Disc Disease of the 
Lumbar Spine with a Wedge Shaped Vertebral Body at L-5

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for residuals of a shell fragment 
wound to the right abdominal wall with retained foreign body 
and injury to Muscle Group XIX, for residuals of a shell 
fragment wound of exit, two inches below the middle of the 
crest of the right iliac base, with injury to Muscle Group 
XIV, for post-traumatic stress disorder and for 
osteomyelitis, quiescent.  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records do not specifically 
refer to complaints of or treatment for a back disorder.  An 
April 1952 treatment entry noted that the veteran suffered a 
shell fragment wound to the right lower quadrant of the 
abdominal wall, possibly penetrating the abdomen to the 
pelvis.  A May 1952 hospital narrative summary report noted 
that the veteran underwent an exploratory abdominal operation 
and that a perforation of the cecum was sutured.  A July 1952 
anesthesia report included a notation that a spinal was given 
between L3-L4 and level T8.  A July 1952 operation report 
noted an operative diagnosis of chronic osteomyelitis of the 
right ilium.  A September 1952 report indicated a final 
diagnoses of missile wound, penetrating, of the abdomen, with 
perforation of the cecum and excision of a fistula tract over 
the right ilium with spinal anesthesia.  The October 1992 
separation examination report included a notation that the 
veteran's spine and other musculoskeletal systems were 
normal.  There was a notation that there was a large, well-
healed scar in the right lower quadrant.  

The veteran underwent a VA "surgical" examination in 
December 1953.  The diagnoses included old healed shell 
fragment wound, scars of the right abdominal wall and the 
right pelvic region with residuals and old healed post-
operative scar.  A December 1953 VA orthopedic examination 
report noted diagnoses which included shell fragment wound of 
the right ilium with partial absence of the right ilium and 
osteomyelitis, right ilium, quiescent.  Private treatment 
records dated from October 1977 to November 1977 did not 
refer to a back disorder.  An August 1983 VA treatment report 
noted that the veteran was seen for severe low back pain.  
There was a notation that the veteran had been treated four 
times a month for the past twelve months for such complaints.  
The examiner noted that the veteran had symptoms of severe 
chronic lumbar syndrome and severe pain in the lower spinal 
area.  It was observed that an August 1982 X-ray showed disc 
degeneration of the 3rd, 4th and 5th lumbar vertebrae.  

Private treatment records dated from June 1988 to December 
1989 indicated that the veteran was treated for disorders 
including a back disorder.  A June 1988 report from Dr. 
Michael Breen, D.C., noted that the veteran was seen with 
severe spinal musculoskeletal complaints.  It was indicated 
that the veteran reported that his problem first started 
during service in April 1952 when a shell exploded near his 
right foot causing three inches of his right ilium to be 
destroyed and concussion damage to his chest cavity causing 
his heart to "drop" from its normal position.  It was noted 
that the veteran also had osteomyelitis.  Dr. Breen reported 
that the veteran had a severe pelvic tilt caused by a mortar 
shell injury as well as micro-traumatic spondylitis at the 
site of the injuries.  In a September 1989 statement, Dr. 
Breen indicated that a magnetic resonance imaging study of 
the veteran's spine showed severe compression fractures and 
fusing which suggested that the injuries were at least 
fifteen years old.  Dr. Breen stated that considering the 
heavy calcium deposits and degenerative disc disease he would 
not doubt that most of the injuries occurred when the veteran 
was injured during service.  A December 1989 report from 
Terry R. Yochum, D.C., noted that the veteran's degenerative 
disc space narrowing at the L5/S1 level was thought to be 
related to the veteran's previous trauma.  Dr. Yochum stated 
that he did not believe that such degenerative changes were 
related to any recent injury.  

At the August 1990 hearing on appeal, the veteran testified 
that when he was hit by mortar fire he was thrown at least 
twenty-five to thirty feet in the air.  He stated that he 
came down flat on his back on the frozen ground.  The veteran 
indicated that he had back pain following being injured.  He 
stated that he received a spinal during service during an 
operation.  The veteran testified that he suffered no back 
injuries subsequent to service.  

The veteran underwent a VA general medical examination in 
October 1991.  He reported complaints of mid-back pain since 
"1945".  An October 1991 VA "muscles" examination report 
noted diagnoses which included degenerative arthritis of the 
thoracic spine and the lumbar spine with kyphosis.  Private 
treatment records dated from September 1990 to September 1992 
indicated that the veteran was treated for several disorders.  
An April 1992 report from George N. Byram, Jr., M.D., 
indicated an impression which included osteoarthritis of the 
thoracic and lumbar spine.  Dr. Byram indicated that he could 
not directly relate all of the veteran's present problems to 
the specific incident in 1952.  Dr. Byram indicated that he 
did not feel any of the veteran's present problems were 
related to a spinal tap a number of years ago.  

VA treatment records dated from January 1994 to June 1996 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran underwent a VA orthopedic 
examination in April 1997.  It was observed that the veteran 
reported that he was hit by a bullet in his right hip during 
service and was thrown approximately thirty-five feet.  The 
veteran had complaints including right hip pain and lower 
back pain.  The veteran stated that he used a cane for 
ambulation to relieve the pain from his hip.  The examiner 
indicated that it was his impression that the veteran was 
status post a right hip injury secondary to a bullet wound as 
well as status post osteomyelitis of the right hip.  The 
examiner indicated that an X-ray showed a L5 wedge shaped 
vertebral body with some scoliosis in the area which could 
possibly be an old compression fracture from the fall the 
veteran sustained years ago after being shot.  It was noted 
that the veteran had pain from his lower back and weakness in 
both of his lower extremities.  The examiner commented that 
the veteran's back problem could be due to his muscle 
imbalance in his legs, but it could also be due to 
"compression type from the wedge type vertebral body lesion 
at the L5 level".  

The veteran underwent a VA "muscles" examination in March 
1998.  The examiner indicated as to an impression that the 
veteran was status post a mortar injury to his right hip and 
status post osteomyelitis in his hip.  It was noted that the 
veteran's lower back showed an L5 wedge shaped vertebral body 
with some scoliosis possibly due to an old compression 
fracture.  The examiner also indicated that the veteran had 
degenerative disc disease in the cervical and lumbar spine 
which could be due to arthritis which could also be due to 
the fall after being hit by mortar shells.  The examiner 
commented that the veteran's low back pain could have been 
aggravated by the gait abnormality caused with his hip on the 
right.  The examiner more specifically remarked that the 
veteran's degenerative disc disease in his cervical and 
lumbar spine as well as what appeared to be an old 
compression fracture at L5, could be due to his fall when hit 
by the mortar shell and his low back also could have been 
aggravated by his gait pattern due to the hip injury.  The 
examiner stated that he had reviewed the veteran's claims 
file.  VA treatment records dated from September 1996 to 
April 1998 indicated that the veteran was treated for several 
disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for a 
back disorder.  The veteran's service medical records do 
indicate that he suffered a penetrating missile wound of the 
abdomen, with a perforation of the cecum and that he was 
diagnosed with chronic osteomyelitis of the right ilium.  
Additionally, the Board notes that a December 1953 VA 
orthopedic examination, subsequent to the veteran's 
separation from service, indicated diagnoses including a 
shell fragment wound of the right ilium with partial absence 
of the right ilium and osteomyelitis, right ilium, quiescent.  
The Board observes that the first actual clinical reference 
to any back disorder was pursuant to an August 1983 VA 
treatment report, more than thirty years after the veteran's 
separation from service, which noted that the veteran had 
been treated for severe low back pain over the previous 
twelve months.  It was reported, at that time, that the 
veteran had symptoms of severe chronic lumbar syndrome and 
severe pain in the lower spinal area and that an August 1982 
X-ray showed disc degeneration of the 3rd, 4th and 5th 
vertebrae.  

The Board observes that a September 1989 statement from 
Michael Breen, D.C., indicated that a magnetic resonance 
imaging study of the veteran's spine showed severe 
compression fractures and fusing which suggested that the 
injuries were at least fifteen years old.  Dr. Breen stated 
that considering the heavy calcium deposits and degenerative 
disc disease he would not doubt that most of the injuries 
occurred when the veteran was injured during service.  The 
Board further observes that the examiner, pursuant to the 
April 1997 VA orthopedic examination, indicated that an X-ray 
showed a L5 wedge shaped vertebral body with some scoliosis 
in the area which could possibly be an old compression 
fracture from the fall the veteran sustained years ago after 
being shot.  The examiner commented that the veteran's back 
problem could be due to his muscle imbalance in his legs, but 
it could also be due to "compression type from the wedge 
type body lesion at the L5 level".  Also, the examiner 
pursuant to the March 1998 VA "muscles" examination, noted 
as to an impression, that the veteran was status post a 
mortar injury to his right hip and status post osteomyelitis 
in his hip.  It was observed that the veteran's lower back 
showed an L5 wedge shaped vertebral body with some scoliosis 
possibly due to a compression fracture.  The examiner 
commented that the veteran's degenerative disc disease in his 
cervical and lumbar spine as well as what appeared to be an 
old compression fracture at L5, could be due to his fall when 
hit by the mortar shell and that his low back disorder also 
could have been aggravated by his gait pattern due to the hip 
injury.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that he injured his back at the time 
that he suffered shell fragment wounds during service, as he 
was thrown many feet at the time of impact.  The veteran has 
also alternatively argued, that he incurred his back disorder 
as a result of his service-connected shell fragment wounds, 
specifically of the right hip.  The Board notes that the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder, that such disorder is etiologically related to his 
service-connected disorder, or to otherwise assert medical 
causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  However, 
it is certainly within the province of the veteran to report 
that he suffered a back injury at the time he suffered the 
shell fragment wounds to the abdomen and right hip.  Also, 
the veteran can certainly attest to suffering back pain 
during his period of service.  See Gregory v. Brown, 8 
Vet.App. 563 (1996).  Further, the Board notes that a VA 
examiner, after reviewing the claims folder, has specifically 
stated that the veteran's present degenerative disc disease 
of the lumbar spine with a wedged shaped vertebral body at 
L5, could be due to his fall when hit by a mortar shell 
during service.  Additionally, the Board notes that this 
matter has already been remanded on three occasions and that 
an additional remand for a more definitive opinion, would 
unnecessarily prolong a decision as to this issue.  
Therefore, in consideration of the evidence of record, 
including the opinions expressed pursuant to the April 1997 
VA orthopedic examination report and the March 1998 VA 
"muscles" examination report, and in consideration of the 
provisions of 38 U.S.C.A. §§ 1154(b) (West 1991 & Supp. 
1998), the Board is of the view to conclude otherwise than 
that the evidence is at least in equipoise as to whether 
degenerative disc disease of the lumbar spine with a wedged 
shaped vertebral body at L5 was incurred during the veteran's 
period of service, would not withstand Court scrutiny.  
Accordingly with resolution of reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
degenerative disc disease of the lumbar spine with a wedge 
shaped vertebral body at L5, is warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with a wedge shaped vertebral body at L5, is 
granted.  


REMAND

The veteran asserts on appeal that he is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Pursuant to the above noted decision, the 
Board has granted service connection for degenerative disc 
disease of the lumbar spine with a wedge shaped vertebral 
body at L5.  The Board observes that the RO has not, as yet, 
been able to take appropriate action as to such issue, to 
include assigning a disability evaluation.  Given that the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability is dependent 
upon an accurate assessment of his service-connected 
disabilities, the Board finds that resolution of such issue 
prior to appropriate action by the RO, as to the veteran's 
now service-connected lumbar spine disorder, would be 
contrary to the holding of the United States Court of 
Veterans Appeals (hereinafter "the Court") in Harris v. 
Derwinski, 1 Vet.App. 180 (1991), directing the avoidance of 
piecemeal review of the veteran's claims.  

Additionally, in reviewing the record, the Board notes that 
in a January 1999 statement on appeal, the veteran reported 
that he had changed his power of attorney from the Veterans 
of Foreign Wars of the United States to the American Legion 
on October 7, 1998.  However, a VA Form 23-22, Appointment of 
Veterans Service Organization as Claimants Representative, 
dated in July 1989, is executed in favor of the Disabled 
American Veterans.  Additionally, the Board notes that the 
most recent February 1999 Informal Hearing Presentation was 
submitted by the Disabled American Veterans.  

The Board observes that the provisions of 38 C.F.R. § 20.600 
(1998) provide that an appellant will be accorded full right 
to representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
Given the specific reference to representation by the 
American Legion noted above and the lack of the claimed 
October 7, 1998 power of attorney in the claims folder, the 
Board concludes that clarification of the veteran's 
representation is necessary to ensure due process prior to 
appellate review of his claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The veteran should be requested to 
complete a VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative.  Subsequently, 
the veteran's representative, if 
indicated, should be afforded the 
opportunity to review the claims folder 
and to complete a VA Form 1-646, 
Statement of Accredited Representative in 
Appealed Case.  

3.  The RO, in a rating decision, should 
take appropriate action as to the Board's 
grant of service connection for 
degenerative disc disease of the lumbar 
spine with a wedged shaped vertebral body 
at L5.  

4.  Following completion of the above and 
following any additional development 
deemed necessary, including the 
scheduling of any additional VA 
examinations, the RO, in a rating 
decision, should reconsider the remaining 
issue on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay in again remanding this case, it 
is felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

- 13 -


- 13 -


